655 S.E.2d 718 (2007)
STATE
v.
Dwight McDOUGALD.
No. 64A07.
Supreme Court of North Carolina.
December 4, 2007.
Irving Joyner, Durham, for McDougald.
R. Stuart Albright, District Attorney, for State.
The following order has been entered on the motion filed on the 28th day of November 2007 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 16th day of January 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 4th day of December 2007."